Title: To James Madison from Edmund Randolph, 3 September 1788
From: Randolph, Edmund
To: Madison, James


My dear friendRichmond Sep: 3. 1788.
I am much obliged to you for your favor of the 25th. ulto. Being in Wmsburg., when I received it, I imparted it to our friend, the president, who espouses with warmth an early convention. I sincerely wish, that the valuable parts of the constitution may suffer no ill from the temper, with which such a body will probably assemble. But is there no danger, that, if the respect, which the large minorities at present command, should be effaced by delay, the spirit of amendment will hereafter be treated as heretical? I confess to you without reserve, that I feel great distrust of some of those, who will certainly be influential agents in the government, and whom I suspect to be capable of making a wicked use of its defects. Do not charge me with undue suspicion; but indeed the management in some stages of the convention created a disgustful apprehension of the views of some particular characters. I reverence Hamilton, because he was honest and open in his views.
Perhaps the states may not concur in any particular correction of the new theory. But if dissensions in opinion should prevent an amendment, the constitution remains as it is. If on the other hand they should be in unison as to even one amendment, it will satisfy, and bear down all malcontents.
The Indians have been outrageous on the Southern frontier. I conceive, that we shall be obliged to appoint a commissioner to attend the treaty in So. Carolina, in defiance of the confederation.
Mazzei’s book is read by some with pleasure and applause; by others, as rather preserving the good compositions of certain politicians than originating much from himself. I believe the work will sell. Yrs. mo. sincerely
E. R.
